                                           Case 3:20-cv-07953-JCS Document 11 Filed 01/19/21 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     STRIKE 3 HOLDINGS, LLC,                            Case No. 20-cv-07953-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER REGARDING PROPOSED
                                                 v.                                         SUMMONS AND ADMINISTRATIVE
                                   9
                                                                                            MOTION TO FILE UNDER SEAL
                                  10     JOHN DOE SUBSCRIBER ASSIGNED IP
                                         ADDRESS 73.15.26.232.                              Re: Dkt. No. 10
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Strike 3 Holdings, LLC (“Strike 3”) seeks leave to file under seal an amended
                                  14   complaint and proposed summons, in order to avoid any undue coercive effect of publicly naming
                                  15   the defendant in this action alleging copyright infringement of pornographic films. Sufficient
                                  16   cause having been shown, the motion to file under seal is GRANTED.
                                  17          Strike 3’s proposed summons lists the defendant’s true name in the caption, rather than
                                  18   “John Doe Subscriber Assigned IP Address 713.15.26.232,” as in the docket of this case and the
                                  19   original complaint. Although Strike 3 properly seeks to redact the true name from any public
                                  20   filing, the caption of the summons should not deviate from the docket of the case. The Clerk is
                                  21   therefore instructed not to issue the proposed summons filed with Strike 3’s January 18, 2021
                                  22   administrative motion to file under seal (dkt. 10-7). Strike 3 shall file under seal a corrected
                                  23   proposed summons, including the same caption as appearing in this order and the defendant’s true
                                  24   name only in the body of the summons. The defendant’s true name and address shall be redacted
                                  25   in the public version of the summons.
                                  26          IT IS SO ORDERED.
                                  27   Dated: January 19, 2021                          ______________________________________
                                                                                        JOSEPH C. SPERO
                                  28                                                    Chief Magistrate Judge
